Exhibit 10.2

 


AGREEMENT RE: CHANGE IN CONTROL


 

This AGREEMENT RE: CHANGE IN CONTROL (this “Agreement”) is dated as of June 9,
2005 and is entered into by and between Robert J. Bujarski (“Executive”) and
Quidel Corporation, a Delaware corporation (the “Company”).

 


BACKGROUND

 

The Company believes that because of its position in the industry, financial
resources and historical operating results there is a possibility that the
Company may become the subject of a Change in Control (as defined below), either
now or at some time in the future.

 

The Company believes that it is in the best interest of the Company and its
stockholders to foster Executive’s objectivity in making decisions with respect
to any pending or threatened Change in Control of the Company and to assure that
the Company will have the continued dedication and availability of Executive,
notwithstanding the possibility, threat or occurrence of a Change in Control.
The Company believes that these goals can best be accomplished by alleviating
certain of the risks and uncertainties with regard to Executive’s financial and
professional security that would be created by a pending or threatened Change in
Control and that inevitably would distract Executive and could impair his
ability to objectively perform his duties for and on behalf of the Company.
Accordingly, the Company believes that it is appropriate and in the best
interest of the Company and its stockholders to provide to Executive
compensation arrangements upon a Change in Control that lessen Executive’s
financial risks and uncertainties and that are reasonably competitive with those
of other corporations.

 

With these and other considerations in mind, the Compensation Committee of the
Company has authorized the Company to enter into this Agreement with the
Executive to provide the protections set forth herein for Executive’s financial
security following a Change in Control.

 

NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration the receipt of which is hereby acknowledged, it is hereby
agreed as follows:

 


AGREEMENT

 

1.             Term of Agreement.  This Agreement shall be effective from
Executive’s first day of employment with the Company and, subject to the
provisions of Section 4, shall extend to (and thereupon automatically terminate)
one (1) day after Executive’s termination of employment with the Company for any
reason. No termination of this Agreement shall limit, alter or otherwise affect
Executive’s rights hereunder with respect to a Change in Control which has
occurred prior to such termination, including without limitation Executive’s
right to receive the various benefits hereunder.

 

2.             Purpose of Agreement.  The purpose of this Agreement is to
provide that, in the event of a “Change in Control,” Executive may become
entitled to receive certain additional benefits, as described herein, in the
event of his termination under specified circumstances.

 

3.             Change in Control.  As used in this Agreement, the phrase “Change
in Control” shall mean:

 

(i)            Except as provided by subparagraph (iii) hereof, the acquisition
(other than from the Company) by any person, entity or “group”, within the
meaning of section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934,
as amended (the “Exchange Act”) (excluding, for this purpose, the Company or its
subsidiaries, or any executive benefit plan of the Company or its subsidiaries
which acquires beneficial ownership of voting securities of the Company), of
beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of forty percent (40%) or more of either the then outstanding
shares of common stock or the

 

--------------------------------------------------------------------------------


 

combined voting power of the Company’s then outstanding voting securities
entitled to vote generally in the election of directions; or

 

(ii)           Individuals who, as of the date hereof, constitute the Board of
Directors of the Company (as of the date hereof the “Incumbent Board”) cease for
any reason to constitute at least a majority of the Board of Directors of the
Company, provided that any person becoming a director subsequent to the date
hereof whose election, or nomination for election by the Company’s stockholders,
is or was approved by a vote of at least a majority of the directors then
comprising the Incumbent Board (other than an election or nomination of an
individual whose initial assumption of office is in connection with an actual or
threatened election contest relating to the election of the Directors of the
Company, as such terms are used in Rule 14a-11 of Regulation 14A promulgated
under the Exchange Act) shall be, for purposes of this Agreement, considered as
though such person were a member of the Incumbent Board; or

 

(iii)          Approval by the stockholders of the Company of a reorganization,
merger or consolidation with any other person, entity or corporation, other than

 

(1)           a merger or consolidation which would result in the voting
securities of the Company outstanding immediately prior thereto continuing to
represent (either by remaining outstanding or by being converted into voting
securities of another entity) more than fifty percent (50%) of the combined
voting power of the voting securities of the Company or such other entity
outstanding immediately after such merger or consolidation, or

 

(2)           a merger or consolidation effected to implement a recapitalization
of the Company (or similar transaction) in which no person acquires forty
percent (40%) or more of the combined voting power of the Company’s then
outstanding voting securities; or

 

(iv)          Approval by the stockholders of the Company of a plan of complete
liquidation of the Company or an agreement for the sale or other disposition by
the Company of all or substantially all of the Company’s assets.

 

4.             Effect of a Change in Control.  In the event of a Change in
control, Sections 6 through 13 of this Agreement shall become applicable to
Executive. These Sections shall continue to remain applicable until the third
anniversary of the date upon which the Change in Control occurs.  On such third
anniversary date, and provided that the employment of Executive has not be
terminated on account of a Qualifying Termination (as defined in Section 5
below), this Agreement shall terminate and be of no further force or effect.

 

5.             Qualifying Termination.  If following, or within thirty (30) days
prior to, a Change in Control Executive’s employment with the Company and its
affiliated companies is terminated, such termination shall be conclusively
considered a “Qualifying Termination” unless:

 

(a)           Executive voluntarily terminates his employment with the Company
and its affiliated companies. Executive, however, shall not be considered to
have voluntarily terminated his employment with the Company and its affiliated
companies if, following, or within thirty (30) days prior to, the Change in
Control, Executive’s overall compensation is reduced or adversely modified in
any material respect or Executive’s authority or duties are materially changed,
and subsequent to such reduction, modification or change Executive elects to
terminate his employment with the Company and its affiliated companies. For such
purposes, Executive’s authority or duties shall conclusively be considered to
have been “materially changed” if, without Executive’s express and voluntary
written consent, there is any substantial diminution or adverse modification in
Executive’s title, status, overall position, responsibilities, reporting
relationship, general working environment (including without limitation
secretarial and staff support, offices,

 

2

--------------------------------------------------------------------------------


 

and frequency and mode of travel), or if, without Executive’s express and
voluntary written consent, Executive’s job location is transferred to a site
more than twenty-five (25) miles away from his place of employment thirty (30)
days prior to the Change in Control. In this regard as well, Executive’s
authority and duties shall conclusively be considered to have been “materially
changed” if, without Executive’s express and voluntary written consent,
Executive no longer has the same reporting responsibilities, in each case with
respect and as to a publicly held parent company which is not controlled by
another entity or person.

 

(b)           The termination is on account of Executive’s death or Disability.
For such purposes, “Disability” shall mean a physical or mental incapacity as a
result of which Executive becomes unable to continue the performance of his
responsibilities for the Company and its affiliated companies and which, at
least three (3) months after its commencement, is determined to be total and
permanent by a physician agreed to by the Company and Executive, or in the event
of Executive’s inability to designate a physician, Executive’s legal
representative. In the absence of agreement between the Company and Executive,
each party shall nominate a qualified physician and the two physicians so
nominated shall select a third physician who shall make the determination as to
Disability.

 

(c)           Executive is involuntarily terminated for “Cause.” For this
purpose, “Cause” shall be limited to only three types of events:

 

(1)           the willful and deliberate refusal of Executive to comply with a
lawful, written instruction of the Board of Directors, which refusal is not
remedied by Executive within a reasonable period of time after his receipt of
written notice from the Company identifying the refusal, so long as the
instruction is consistent with the scope and responsibilities of Executive’s
position prior to the Change in Control;

 

(2)           an act or acts of personal dishonesty by Executive which were
intended to result in substantial personal enrichment of Executive at the
expense of the company; or

 

(3)           Executive’s conviction of any felony involving an act of moral
turpitude.

 

6.             Severance Payment.  If Executive’s employment is terminated as a
result of a Qualifying Termination, the Company shall pay Executive within
thirty (30) days after the Qualifying Termination a cash lump sum equal to One
Hundred Percent (100%) of Executive’s Compensation (the “Severance Payment”).

 

(a)           For purposes of this Agreement, Executive’s “Compensation” shall
equal the sum of (i) Executive’s highest annual salary rate with the Company
within the three year period ending on the date of Executive’s Qualifying
Termination, plus (ii) a “Bonus Increment.” The Bonus Increment shall equal the
annualized average of all bonuses and incentive compensation payments paid to
Executive during the two (2) year period immediately before the date of
Executive’s Qualifying Termination under all of the Company’s bonus and
incentive compensation plans or arrangements.

 

(b)           In lieu of a cash lump sum, Executive may, in his sole discretion,
elect to receive the Severance Payment provided by this Section in equal annual
installments over three (3) years. Such installments shall be paid to Executive
on each anniversary of the date of Executive’s Qualifying Termination, beginning
with the first such anniversary and continuing on each such anniversary
thereafter until fully paid. Such election to receive the Severance Payment in
installments may be made and/or revoked by Executive at any time prior to the
occurrence of a Change in Control by written notice to

 

3

--------------------------------------------------------------------------------


 

the Board of Directors of the Company. Upon the occurrence of a Change in
Control, any such election to receive the Severance Payment in installments that
has been made and not revoked prior to the Change in Control shall be
irrevocable and binding on both the Company and Executive. In the event that at
the time of a Change in Control there is not in effect an election by Executive
to receive the Severance Payment in installments, such Severance Payment shall
be paid to Executive in a single cash lump sum as provided in subparagraph (a)
above.

 

(c)           The Severance Payment hereunder is in lieu of any severance
payment that Executive might otherwise be entitled to from the Company in the
event of a Change in Control under the Company’s applicable severance pay
policies, if any, or under any other oral or written agreement; provided,
however, that Executive shall continue to be entitled to receive the severance
pay benefits under the Company’s applicable policies, if any, or under another
written agreement if and to the extent Executive’s termination is not a
Qualifying Termination after, or within thirty (30) days prior to, a Change in
Control.

 

7.             Additional Benefits.

 

(a)           In the event of a Qualifying Termination, any and all unvested
stock options of Executive shall immediately become fully vested and exercisable
and any and all restrictions on Executive’s restricted stock shall immediately
and automatically lapse.

 

(b)           In the event of a Qualifying Termination, Executive shall be
entitled to continue to participate in the following executive benefit programs
which had been made available to Executive (including his family) before the
Qualifying Termination: group medical insurance, group dental insurance, and
group vision insurance. These programs shall be continued at no cost to
Executive, except to the extent that tax rules require the inclusion of the
value of such benefits in Executive’s income. The programs shall be continued in
the same way and at the same level as immediately prior to the Qualifying
Termination.  The programs shall continue for the Executive’s benefit for one
(1) year after the date of the Qualifying Termination; provided, however, that
Executive’s participation in each of such programs shall be earlier termination
or reduced, as applicable, if and to the extent Executive receives benefits as a
result of concurrent coverage through another program.

 

(c)           In the event of a Qualifying Termination, Executive shall be
entitled to receive from the Company, upon such Termination, the sum of $25,000
to help defray legal fees, tax and accounting fees, executive outplacement
services, and other costs associated with transitional matters.

 

8.             Limitation on Payments.  Notwithstanding anything to the contrary
herein, in the event that the sum aggregate present value of (i) the Severance
payment payable under Section 6 hereof, (ii) any and all additional amount or
benefits which may be paid or conferred to or on behalf of Executive in
accordance with Section 7 hereof, and (iii) any and all other amounts or
benefits paid or conferred to or on behalf of Executive would constitute a
“parachute payment” (“parachute payment” as used in this Agreement shall be
defined in accordance with Section 280G(b)(2), or any successor thereto, of the
Internal Revenue Code of 1986, as amended), the payments under this Agreement
shall be reduced (by the minimum possible amounts) until no amount payable to
Executive under this Agreement constitutes a parachute payment; provided,
however, that no such reduction under this Section 8 shall be made if the net
after-tax payment (after taking into account, Federal, state, local or other
income and excise taxes) to which Executive would otherwise be entitled without
such reduction would be greater than the net after-tax payment (after taking
into account Federal, state, local or other income and excise taxes) to
Executive resulting from the receipt of such payments with such reduction. If,
as a result of subsequent events or conditions (including a subsequent payment
or absence of a subsequent payment under this Agreement), it is determined that
payments hereunder have been reduced by

 

4

--------------------------------------------------------------------------------


 

more than the minimum amount required under this Section 8, then an additional
payment shall be promptly made to Executive in an amount equal to the excess
reduction. All determinations required to be made under this Section 8,
including whether a payment would result in a parachute payment and the
assumptions to be utilized in arriving at such determination, shall be made and
approved within fifteen (15) days after the Qualifying Termination by both (1)
accountants selected by the Company and (2) Executive’s designated financial
advisor.

 

9.             Nonsolicitation Covenant. In consideration of the payments to be
made to Executive hereunder, Executive hereby covenants, for a period of two (2)
years following the Qualifying Termination, that he will not, directly or
indirectly (whether as an officer, director, employee, individual proprietor,
control shareholder, consultant, partner or otherwise) (i) solicit, recruit or
hire-away any employee of the Company or successor of the Company or (ii)
solicit, influence or attempt to influence any person or entity to terminate
such person’s or entity’s contractual and/or business relationship with the
Company or successor of the Company. With regard to this Section 9, Executive
acknowledges that the provisions herein are reasonable in both scope and
duration and necessary to protect the business of the Company or its successor.

 

10.           Rights and Obligations Prior to a Change in Control. Prior to the
date which is thirty (30) days before a Change in Control, the rights and
obligations of Executive with respect to his employment by the Company shall be
determined in accordance with the policies and procedures adopted from time to
time by the Company and the provisions of any written employment contract in
effect between the Company and Executive from time to time. This Agreement deals
only with certain rights and obligations of Executive subsequent, or within
thirty (30) days prior to, a Change in Control, and the existence of this
Agreement shall not be treated as raising any inference with respect to what
rights and obligations exist prior to the date which is thirty (30) days before
a Change in Control. Unless otherwise expressly set forth in a separate written
employment agreement between Executive and the Company, the employment of
Executive is expressly at-will, and Executive or the Company may terminate
Executive’s employment with the Company at any time and for any reason, with or
without cause, provided that if such termination occurs within thirty (30) days
prior to or three (3) years after a Change in Control and constitutes a
Qualifying Termination (as defined in Section 5 above) the provisions of this
Agreement shall govern the payment of the Severance Payment and certain other
benefits as provided herein.

 

11.           Non-Exclusivity of Rights. Subject to Section 6(c) hereof, nothing
in this Agreement shall prevent or limit Executive’s continuing or future
participation in any benefit, bonus, incentive or other plan or program provided
by the Company or any of its affiliated companies and for which Executive may
qualify, nor shall anything herein limit or otherwise affect such rights as
Executive may have under any stock option or other agreements with the Company
or any of its affiliated companies. Except as otherwise provided in Section 6(c)
hereof, amounts which are vested benefits or which Executive is otherwise
entitled to receive under any plan or program of the Company or any of its
affiliated companies at or subsequent to the date of any Qualified Termination
shall be payable in accordance with such plan or programs.

 

12.           Full Settlement.  The Company’s obligation to make the payments
provided for in this Agreement and otherwise to perform its obligations
hereunder shall not be affected by any set-off, counter-claim, recoupment,
defense or other claim, right, or action which the Company may have against
Executive or others. In no event shall Executive be obligated to seek other
employment or to take any other action by way of mitigation of the amounts
payable to Executive under any of the provisions of this Agreement. The Company
agrees to pay, to the full extent permitted by law, all legal fees and expenses
which Executive may reasonably incur as a result of Executive’s successful
collection efforts to receive amounts payable hereunder, or as a result of any
contest (regardless of the outcome thereof) by the Company or others of the
validity or enforceability of, or liability under, any provision of this
Agreement or any guarantee of performance thereof (including as a result of any
contest by Executive about the amount of any payment pursuant to this Section).

 

5

--------------------------------------------------------------------------------


 

13.           Successors.

 

(a)           This Agreement is personal to Executive, and without the prior
written consent of the Company shall not be assignable by Executive other than
by will or the laws of descent and distribution. This Agreement shall inure to
the benefit of and be enforceable by Executive’s legal representatives.

 

(b)           The rights and obligations of the Company under this Agreement
shall inure to the benefit of and shall be binding upon the successors and
assigns of the Company.

 

14.           Governing Law.    This Agreement is made and entered into in the
State of California, and the internal laws of California shall govern its
validity and interpretation in the performance by the parties hereto of their
respective duties and obligations hereunder.

 

15.           Modifications.  This Agreement may be amended or modified only by
an instrument in writing executed by all of the parties hereto.

 

16.           Dispute Resolution.

 

(a)           Any controversy or dispute between the parties involving the
construction, interpretation, application or performance of the terms,
covenants, or conditions of this Agreement or in any way arising under this
Agreement (a “Covered Dispute”) shall, on demand by either of the parties by
written notice served on the other party in the manner prescribed in Section 17
hereof, be referenced pursuant to the procedures described in California Code of
Civil Procedure (“CCP”) Sections 638, et seq., as they may be amended from time
to time (the “Reference Procedures”), to a retired Judge from the Superior Court
for the County of San Diego or the County of Orange for a decision.

 

(b)           The Reference Procedures shall be commenced by either party by the
filing in the Superior Court of the State of California for the County of San
Diego or the County of Orange of a petition pursuant to CCP Section 638(a) (a
“Petition”). Said Petition shall designate as a referee a Judge from the list of
retired San Diego County and Orange County Superior Court Judges who have made
themselves available for trial or settlement of civil litigation under said
Reference Procedures. If the parties hereto are unable to agree on the
designation of a particular retired San Diego County or Orange County Superior
Court Judge or the designated Judge is unavailable or unable to serve in such
capacity, request shall be made in said Petition that the Presiding or Assistant
Presiding Judge of the San Diego County Superior Court or the Orange County
Superior Court, as relevant, appoint as referee a retired San Diego County or
Orange County Superior Court Judge from the aforementioned list.

 

(c)           Except as hereafter agreed by the parties, the referee shall apply
the internal law of California in deciding the issues submitted hereunder.
Unless formal pleadings are waived by agreement among the parties and the
referee, the moving party shall file and serve its complaint within 15 days from
the date a referee is designated as provided herein, and the other party shall
have 15 days hereafter in which to plead to said complaint. Each of the parties
reserves its respective rights to allege and assert in such pleadings all
claims, causes of action, contentions and defenses which it may have arising out
of or relating to the general subject matter of the Covered Dispute that is
being determined pursuant to the Reference Procedures. Reasonable notice of any
motions before the referee shall be given, and all matters shall be set at the
convenience of the referee. Discovery shall be conducted as the parties agree or
as allowed by the referee. Unless waived by each of the parties, a reporter
shall be present at all proceedings before the referee.

 

6

--------------------------------------------------------------------------------


 

(d)           It is the parties’ intention by this Section 16 that all issues of
fact and law and all matters of a legal and equitable nature related to any
Covered Dispute will be submitted for determination by a referee designated as
provided herein. Accordingly, the parties hereby stipulate that a referee
designated as provided herein shall have all powers of a Judge of the Superior
Court including, without limitation, the power to grant equitable and
interlocutory and permanent injunctive relief.

 

(e)           Each of the parties specifically (i) consents to the exercise of
jurisdiction over his person by a referee designated as provided herein with
respect to any and all Covered Disputes; and (ii) consents to the personal
jurisdiction of the California courts with respect to any appeal or review of
the decision of any such referee.

 

(f)            Each of the parties acknowledges that the decision by a referee
designated as provided herein shall be a basis for a judgment as provided in CCP
Section 644 and shall be subject to exception and review as provided in CCP
Section 645.

 

17.           Notices.  Any notice or communications required or permitted to be
given to the parties hereto shall be delivered personally or be sent by United
States registered or certified mail, postage prepaid and return receipt
requested, and addressed or delivered as follows, or at such other addresses the
party addressed may have substituted by notice pursuant to this Section:

 

Quidel Corporation

 

Robert J. Bujarski

10165 McKellar Court

 

24402 La Cresta Drive

San Diego, CA 92121

 

Dana Point, CA 92629

Attn: President

 

 

 

18.           Captions.  The captions of this Agreement are inserted for
convenience and do not constitute a part hereof.

 

19.           Severability.  In case any one or more of the provisions contained
in this Agreement shall for any reason be held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provision of this Agreement, but this Agreement shall
be construed as if such invalid, illegal or unenforceable provision had never
been contained herein and there shall be deemed substituted for such invalid,
illegal or unenforceable provision such other provision as will most nearly
accomplish the intent of the parties to the extent permitted by the applicable
law. In case this Agreement, or any one or more the provisions hereof, shall be
held to be invalid, illegal or unenforceable within any governmental
jurisdiction or subdivision thereof, this Agreement or any such provision
thereof shall not as a consequence thereof be deemed to be invalid, illegal or
unenforceable in any other governmental jurisdiction or subdivision thereof.

 

20.           Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which shall
together constitute one in the same Agreement.

 

[Remainder of page left blank intentionally, signatures on following page]

 

7

--------------------------------------------------------------------------------


 

IN WITNESS HEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the day and year first written above in San Diego,
California.

 

 

Quidel Corporation

 

 

 

 

 

By:

/s/ Caren Mason

 

 

 

 

 

 

Title: President and Chief Executive Officer

 

 

 

 

 

 

 

Robert J. Bujarski

 

 

 

 

 

By:

/s/ Robert J. Bujarski

 

 

8

--------------------------------------------------------------------------------